                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


LAWRENCE L. R.,1                        )
                                        )
                 Plaintiff,             )
                                        )                 CIVIL ACTION
v.                                      )
                                        )                 No. 17-2665-JWL
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )
 ______________________________________)



                            MEMORANDUM AND ORDER



       Plaintiff seeks review of a decision of the Acting Commissioner of Social Security

(hereinafter Commissioner) denying Disability Insurance Benefits (DIB) pursuant to

sections 216(i) and 223 of the Social Security Act, 42 U.S.C. §§ 416(i) and 423

(hereinafter the Act). Finding no error in the Administrative Law Judge’s (ALJ)

decision, the court ORDERS that judgment shall be entered pursuant to the fourth

sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background




1
 The court makes its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
       Plaintiff argues that the ALJ erred in evaluating his claim at steps two and three of

the sequential evaluation process (Pl. Br. 4), that the ALJ’s residual functional capacity

(RFC) assessment “is Legally Deficient and not Supported by Substantial Evidence in the

Record as a Whole” id. at 9 (bold omitted), and the ALJ’s “Step Four Evaluation

Constitutes Legal Error and is not Supported by Substantial Evidence.” Id. at 21 (bold

omitted).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). Substantial evidence is more than

a scintilla, but it is less than a preponderance; it is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971); see also, Wall, 561 F.3d at 1052; Gossett v. Bowen,

862 F.2d 802, 804 (10th Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

                                               2
nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

assesses claimant’s RFC. 20 C.F.R. § 404.1520(e). This assessment is used at both step

four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process--determining

at step four whether, considering the RFC assessed, claimant can perform his past

relevant work; and at step five whether, when also considering the vocational factors of

                                             3
age, education, and work experience, he is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th Cir. 1999).

       The court considers the issues as presented in Plaintiff’s Brief and finds no error.

II.    Evaluation at Steps Two and Three

       Plaintiff claims the ALJ “only considered plaintiff’s2 [sic] impairments singly”

(Pl. Br. 4), and found Plaintiff’s fibromyalgia did not meet the severity of a Listing by

relying on the report of Dr. Pakseresht, who examined Plaintiff at the request of the state

agency, while ignoring the evidence from Plaintiff’s treating rheumatologist, Dr.

Ruhlman.3 Id. at 4-5. He argues that “[l]ike the state agency physicians, the ALJ ignored

the effect of Plaintiff’s Fibromyalgia and its’ [sic] symptoms, on his ability to sustain

activity,” and that “[n]either the state agency physicians [n]or the ALJ addressed

Plaintiff’s Fibromyalgia symptoms and/or their effect on his ability to sustain competitive

employment.” Id. at 6. He argues that the ALJ “failed to consider Plaintiff’s other severe



2
  Throughout his Briefs, Plaintiff uses the term “plaintiff” to name himself. Hereinafter,
when the court quotes such an instance from Plaintiff’s Briefs, it will substitute
“Plaintiff” for “plaintiff” without further attribution.
3
  The ALJ addressed Dr. Ruhlman as Dr. “Rhulman.” The letterhead of Dr. Ruhlman’s
report confirms that he is Dr. Ruhlman. (R. 1223).
                                              4
impairments in combination with his Fibromyalgia at Step Three,” “failed to evaluate

Plaintiff’s upper extremity impairments in accordance with Listing 1.02B,” and did not

“articulate how he evaluated Plaintiff’s upper extremity impairments and/or symptoms.”

(Pl. Br. 7). He points out that “sedentary work activity requires bilateral manual dexterity

for repetitive actions.” Id. at 8 (citing Soc. Sec. Ruling (SSR) 83-10, SSR 83-14, and

SSR 96-9p).

       The Commissioner argues, generally, that the ALJ properly evaluated the

evidence, including evidence regarding Plaintiff’s fibromyalgia, and the record evidence

supports his RFC assessment. (Comm’r Br. 5-8). She argues, “The Court should affirm

the ALJ’s finding that Plaintiff had the RFC to perform sedentary work, because that

finding is supported by substantial evidence, including the relatively normal examination

findings, Plaintiff’s extremely limited treatment, evidence that Plaintiff’s arm and hand

symptoms improved after surgery, and the fact that no medical professional found

Plaintiff more limited than the ALJ did.” Id. at 5-6. Specifically, she argues that the ALJ

considered Plaintiff’s fibromyalgia symptoms in combination with his other impairments,

and properly considered Plaintiff’s allegations of limitations resulting from symptoms.

Id. at 6. She argues that “neither Dr. Pakseresht nor Dr. Ruhlman rendered an opinion

about Plaintiff’s functional limitations,” and the ALJ gave no “greater credence to either

physician’s findings.” Id. at 7. She argues that the ALJ did not ignore record evidence

despite Plaintiff’s suggestion to that effect. Id.

       In his Reply Brief, Plaintiff focuses on the Commissioner’s general argument

quoted above and explains how in his view the evidence does not demonstrate “relatively

                                               5
normal examination findings” (Reply 1-9); does not support finding “extremely limited

treatment,” id. at 9-10; demonstrates that Plaintiff reported hand, wrist, and arm

symptoms both before and after carpal tunnel release surgery, negating “improvement in

his hand and arm symptoms after surgery” (Reply 10-12); and demonstrates greater

limitations than assessed by the ALJ despite that “no medical professional found a more

restrictive RFC” than the ALJ did. Id. at 12-16.

       A.     The ALJ’s Step Two and Three Findings

       At step two, the ALJ found that Plaintiff has the following impairments which are

“severe” within the meaning of the regulations: ischemic heart disease status post

coronary artery bypass grafting, fibromyalgia, and status post bilateral carpal tunnel

releases. (R. 17). He found in his step three analysis that Plaintiff’s impairments,

individually or in combination do not meet or medically equal the severity of a listed

impairment. Id. at 18. He specifically noted that he had considered Listing 4.04C

(coronary artery disease), Listings in sections 1.00 (musculoskeletal system) and 14.00

(immune system disorders), the neurological listings (§ 11.00 listings), and had

considered fibromyalgia pursuant to SSR 12-2p. He found in relation to carpal tunnel

syndrome that Plaintiff’s “functioning in terms of activities of daily living and use of his

arms and wrists was not severe enough to [sic] individually or in combination, to meet or

equal a listing.” Id. Regarding fibromyalgia, he noted the issue of medical equivalence

had not been specifically addressed by any medical source, but that “the evidence of

record fails to indicate that the claimant has symptomatic limitations so severe that his



                                              6
fibromyalgia would have medically equaled any listing prior to her [sic] date last

insured.” Id.

       B.       Analysis

       Plaintiff’s argument that the ALJ only considered Plaintiff’s impairments singly is

without merit. The ALJ stated several times that he had considered all the evidence or

the entire record. (R. 15, 17, 18). He specifically stated that Plaintiff’s impairments

“considered singly and in combination” do not meet or medically equal the severity of a

listed impairment, and that he assessed RFC “based on all the evidence with

consideration of the limitations and restrictions imposed by the combined effects of all

the claimant’s medically determinable impairments.” Id. at 18. Plaintiff has not

demonstrated otherwise, his contrary assertion notwithstanding. The court’s general

practice is to take a lower tribunal at its word when it declares that it has considered a

matter. Hackett, 395 F.3d at 1172-73 (citing United States v. Kelley, 359 F.3d 1302,

1304-05 (10th Cir. 2004) (district court must consider certain factors before imposing

prison time for probation violation, but court need only say that it has done so); and

Andrews v. Deland, 943 F.2d 1162, 1170 (10th Cir. 1991) (refusing to “look behind a

district court’s express statement that it engaged in a de novo review of the record”)).

Plaintiff has shown no reason to discredit the ALJ’s assertion.

       Plaintiff’s argument that the ALJ relied on the report of Dr. Pakseresht while

ignoring the evidence from Dr. Ruhlman is likewise without merit. The ALJ discussed

both doctor’s reports, noting that Dr. Ruhlman confirmed the diagnosis of fibromyalgia

“with 18 of 18 positive tender points,” and recorded Plaintiff’s complaints “of fatigue,

                                              7
joint pain, and low back pain,” prescribed Gabapentin for pain, but did not address

fatigue except to mention that “improvement of sleep was expected to reduce fatigue with

possible future consideration of nortriptyline.” (R. 20). He summarized Dr. Pakseresht’s

report also, and specifically noted that the report mentioned Plaintiff’s complaints of a

history of fibromyalgia, fatigue, pain, and sleep disorder. Id. at 21. He noted that Dr.

Pakseresht assessed arthralgias and a history of fibromyalgia, and that although “he did

not offer an opinion as to functional limitations or restrictions, his findings were

consistent with the claimant’s medical history and his reported activities of daily living.”

Id. As, the Commissioner pointed out, neither physician opined regarding functional

limitations resulting from Plaintiff’s fibromyalgia, and there is simply no indication that

the ALJ preferred the report of one physician over the other. In fact, both reports include

substantially the same information regarding Plaintiff’s fibromyalgia. Compare (R. 793-

96) with (R. 1223). Plaintiff cites to Dr. Ruhlman’s handwritten (and mostly illegible)

treatment notes (R. 837-43) and argues, “Other than the first visit, the ALJ did not

consider Dr. Ruhlman’s other records in evaluating plaintiff’s claim.” (Pl. Br. 5). There

are several problems with this argument. First, and foremost is that Plaintiff has not

shown, and the court cannot decipher, any information contained in the treatment notes

that would make the ALJ’s summary erroneous. Dr. Ruhlman’s first visit was August 31,

2015, it has the longest treatment note, at one page, and is very difficult to make out. (R.

840). However, Dr. Ruhlman provided a typewritten report of that visit to Dr. Narla,

Plaintiff’s primary care provider, and that is the report upon which the ALJ relied. (R.

20) (citing Ex. 11F (R. 1223)). Moreover, each of the other treatment notes contain a

                                              8
handwritten paragraph captioned “Subjective:” in which Dr. Ruhlman recorded Plaintiff’s

reports and complaints, upon which Plaintiff relies to suggest that “Dr. Ruhlman

documented”4 certain of Plaintiff’s complaints (Pl. Br. 5), but which, as Plaintiff’s reports

to the physician, are not properly considered the physician’s opinions. (841-43). In the

“Assessment” section of each treatment note, as best the court can decipher, Dr. Ruhlman

noted “FMS” (fibromyalgia syndrome) (R. 841-43), “sleep disorder” (R. 841, 843), “back

pain” (R. 841-43), and “CP” (chronic pain?). (R. 842). Each of these was recognized

and summarized by the ALJ, but as diagnoses they do not express functional limitations.

       Plaintiff’s argument that the ALJ failed to address his fibromyalgia symptoms and

their effect on his ability to sustain competitive employment must also fail. Once again,

the ALJ stated he had “considered all symptoms and the extent to which these symptoms

can reasonably be accepted as consistent with the objective medical evidence and other

evidence.” (R. 18). He summarized the standard applicable to evaluating Plaintiff’s

alleged symptoms, id. at 18-19, and concluded:

       the undersigned finds that the claimant’s medically determinable
       impairments could reasonably be expected to produce the above alleged
       symptoms; however, the claimant’s statements concerning the intensity,
       persistence and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for
       the reasons explained in this decision. Accordingly, these statements have
       been found to affect the claimant’s ability to work only to the extent they
       can reasonably be accepted as consistent with the objective medical and
       other evidence.



4
 The court notes that each treatment note also includes a section for recording positive
tender points, revealing 18 positive tender points on October 27, 2015 and August 22,
2016 (R. 841, 843) and 12 positive tender points on March 14, 2016. (R. 842).
                                             9
(R. 19). Plaintiff has not provided a basis to discredit the ALJ’s assertion he considered

the symptoms other than to merely argue that he did not. Moreover, Plaintiff’s claim that

the ALJ did not consider Plaintiff’s upper extremity impairments pursuant to Listing

4.00D.2.b.(i), or Listing 1.02B is merely a bald assertion that the ALJ failed to consider

whether Plaintiff’s condition meets or medically equals a listed impairment despite the

ALJ’s assertion that he did. And, Plaintiff points to no record evidence suggesting that

his condition meets or equals any Listing. Were the court to find the ALJ did not

consider any particular Listing, that error would be harmless absent a showing of

prejudice, which Plaintiff has not made.

       Having found no basis in the decision, or support in the record, for Plaintiff’s

allegations of error, rather a multiplicity of bare citations to record evidence in Plaintiff’s

briefs, the court concludes that Plaintiff is really asking the court to reweigh the evidence

and reach a conclusion at odds with that of the ALJ. As noted above, the court is without

authority to do so. Bowman, 511 F.3d at 1272; accord, Hackett, 395 F.3d at 1172; see

also, Bowling, 36 F.3d at 434.

III.   The RFC Assessment

       In his argument of error in the ALJ’s RFC assessment, Plaintiff once again cites to

no record evidence of specific functional limitations greater than those assessed, but

argues that the ALJ should have found greater limitations from that record evidence. (Pl.

Br. 11-19). Plaintiff extensively cites to treatment notes related to his open-heart surgery,

hernia surgery, severe native 3-vessel coronary artery disease and related hospitalization,

carpal tunnel surgeries, gallbladder surgery, and the various symptoms reported to

                                              10
physicians in his treatment records. (Pl. Br. 11-19). However, the ALJ’s summary of

Plaintiff’s treatment records is a fair summary, and Plaintiff has shown no error in that

summary. Plaintiff asserts that the ALJ’s evaluation of his allegations of symptoms was

erroneous because “[t]he ‘longitudinal medical record’ in this case fully supports [that]

Plaintiff’s severe and persistent impairments and symptoms, render him unable to sustain

competitive employment since, at least, October 2013.” Id. at 11.

       However, Plaintiff’s argument rests on his allegations of symptoms, which the

ALJ found inconsistent with the “medical evidence and other evidence in the record,” and

Plaintiff has not demonstrated error in that finding. His mere citation to his allegations of

symptoms in the medical records is nothing more than a request that the court weigh the

evidence and substitute it evaluation for that of the ALJ. He must demonstrate that the

evidence will not support the ALJ’s finding, not merely suggest that the evidence will

support a different finding. The fact that there is evidence which might support a

contrary finding will not establish error in the ALJ’s determination. “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s findings from being supported by substantial evidence. [The

court] may not displace the agency’s choice between two fairly conflicting views, even

though the court would justifiably have made a different choice had the matter been

before it de novo.” Lax, 489 F.3d at 1084 (citations, quotations, and bracket omitted);

see also, Consolo v. Fed. Maritime Comm=n, 383 U.S. 607, 620 (1966).

       Plaintiff does allege specific error in the ALJ’s evaluation of fibromyalgia:



                                             11
       the ALJ improperly failed to address the effect of Plaintiff’s Fibromyalgia
       symptoms on his ability to perform and/or sustain the performance of
       sedentary skilled work activity. The ALJ’s determination Plaintiff’s
       Fibromyalgia remained in remission is contrary to the evidence of record,
       which fully documents, consistent and persistent Fibromyalgia symptoms.
       Contrary to the ALJ’s determination the record herein documents very
       active Fibromyalgia symptoms throughout the period in issue, despite
       Plaintiff’s healthy eating and attempts to exercise.

(Pl. Br. 20). However, Plaintiff misunderstands the decision. The ALJ specifically

addressed the effect of Plaintiff’s fibromyalgia on his ability to perform and sustain

sedentary skilled work activity. (R. 22) (“He has a long-standing diagnosis of

fibromyalgia going back about 30 years, which did not affect his ability to work, and

there were no indications that the condition became worse over time.”); See also (R. 20-

22). He did not find Plaintiff’s fibromyalgia remained in remission--or ever was in

remission. He recognized a long-standing diagnosis of fibromyalgia, discussed Plaintiff’s

allegations of symptoms related thereto, and discussed the reports and records of Dr.

Ruhlman, Dr. Pakseresht, and the state agency physician, Dr. Hughes, regarding

fibromyalgia. Id. at 20-22. He found that because Plaintiff had worked at a sedentary

level for thirty years with fibromyalgia and his fibromyalgia had not gotten worse, he

continued to be able to work at his past relevant work at the sedentary level despite his

fibromyalgia.

       Plaintiff also argues that the ALJ relied on Plaintiff’s “walking and gardening to

show he can work eight hours a day, five days a week,” id. and “failed to explain how

plaintiff’s gardening equates to an ability to be competitively employed.” Again,

Plaintiff misunderstands the decision. The ALJ did not find that Plaintiff’s abilities to


                                             12
walk and garden show that he can work eight hours a day, seven days a week. Rather, he

summarized his RFC assessment, noting the medical records suggesting that Plaintiff’s

medical problems had been addressed and favorably resolved, and noting additional

record evidence indicating “at various time[s] that he can garden for a couple of hours,

that he walks a lot, etc. and thus do not support [Plaintiff’s] contention that he is limited

to less than sedentary work.” (R. 22) (emphases added). This is a finding that Plaintiff’s

allegations are inconsistent with his abilities, not a finding that Plaintiff can work because

he sometimes gardens and walks a lot.

IV.    Step Four

       Finally, Plaintiff argues error at step four because the ALJ failed to make any

specific findings at phase two of step four as required by the Tenth Circuit in Winfrey v.

Chater, 92 F.3d 1017, 1023 (10th Cir. 1996) and by SSR 82–62, 1975–1982 West’s Soc.

Sec. Reporting Serv., Rulings 809, 813 (1983).

       As Plaintiff suggests, at step four of the sequential evaluation process, an ALJ is

required to make specific findings in three phases. Winfrey, 92 F.3d at 1023 (citing SSR

82-62, 1975-1982 West’s Soc. Sec. Reporting Serv., Rulings 809 (1983)). In phase one,

“the ALJ should first assess the nature and extent of [the claimant’s] physical [and

mental] limitations.” Winfrey, 92 F.3d at 1023. In phase two, the ALJ must “make

findings regarding the physical and mental demands of the claimant’s past relevant

work.” Winfrey, 92 F.3d at 1024. Finally, in phase three, the ALJ must determine

“whether the claimant has the ability to meet the job demands found in phase two despite

the mental and/or physical limitations found in phase one.” Id., 92 F.3d at 1023. These

                                              13
findings are to be made on the record by the ALJ. Id. at 1025; see also, SSR 82-62,

1975-1982 West’s Soc. Sec. Reporting Serv., Rulings, at 813 (“decision must contain ...

specific findings of fact” regarding each of the three phases).

       The Tenth Circuit has explained that an ALJ may properly rely upon vocational

expert (VE) testimony in making his findings at phase two and phase three of step four.

Doyal v. Barnhart, 331 F.3d 758, 761 (10th Cir. 2003). The ALJ may not delegate the

step-four analysis to the VE. He may, however, rely on information supplied by the VE

regarding the demands of plaintiff’s past relevant work and whether a person with

plaintiff’s RFC could meet those demands, and he may accept the VE’s opinions. Doyal,

331 F.3d at 761. The critical distinction is whether the ALJ relied upon the VE testimony

in making the findings or whether the ALJ delegated the phase two and phase three

findings to the VE. Id. 331 F.3d at 761.

       Again, Plaintiff misunderstands the decision at issue. Here, the ALJ found that

Plaintiff is able “to perform the full range of sedentary work.” (R. 18) (finding no. 6)

(capitols omitted, emphasis added). Plaintiff argues, “there is simply no on-the-record

finding regarding the demands of Plaintiff’s past relevant work. In so far as is revealed

by the decision, the ALJ merely delegated the phase two and phase three findings to the

vocational expert, and that is the specific error requiring remand in Winfrey, 92 F.3d at

1025.” (Pl. Br. 22) (quoting Luna v. Colvin, No. 13-1289-JWL, 2014 WL 5598248, at *4

(D. Kan. Nov. 4, 2014)). However, the ALJ found that Plaintiff’s past relevant work as a

customer service representative was physically sedentary, and mentally required a

specific vocational preparation level of 5. (R. 22). These are sufficient findings in the

                                             14
circumstances of this case. To be sure, the vocational expert (VE) testified that Plaintiff’s

past relevant work as a customer service representative was “sedentary, and it is skilled

with an SVP of 5.” (R. 58). But, the ALJ is entitled to rely on the VE testimony, and he

did so here, specifically finding that the work was “sedentary, SVP 5.” (R. 22) (bold

omitted). Plaintiff does not argue that the work was not sedentary or was more skilled

than an SVP of 5. Since the ALJ made the further finding that Plaintiff can do the full

range of sedentary work, Plaintiff is able to perform sedentary work at the SVP 5 level,

and the ALJ was correct to conclude at phase three of step four that Plaintiff “is able to

perform his past work as a customer service representative as it as [sic] actually and

generally performed.” (R. 22). The ALJ did not delegate the phase two and phase three

findings to the VE. Rather, he relied on the VE’s phase two testimony and made his own

phase three finding that Plaintiff can meet the demands of his past relevant work.

       Plaintiff argues, “It is also significant to note the DOT code identified by the VE is

not consistent with either Plaintiff’s former collection work for GE or his UWA, as a

customer service representative. See DOT Code 239.362-014. (Tr. 22).” Because

Plaintiff did not further develop this argument, he has waived it. Wall v. Astrue, 561

F.3d 1048, 1066 (10th Cir. 2009) (issue presented without developed argumentation is

waived); Franklin Sav. Corp. v. U.S., 180 F.3d 1124, 1128 n.6 (10th Cir. 1999)

(arguments presented superficially are waived) (citing Sports Racing Servs., Inc. v.

Sports Car Club of America, Inc. 131 F.3d 874, 880 (10th Cir. 1997) (dismissing claims

never developed, with virtually no argument presented)).



                                             15
      IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

      Dated January 3, 2019, at Kansas City, Kansas.




                                          s:/ John W. Lungstrum
                                          John W. Lungstrum
                                          United States District Judge




                                         16
